Citation Nr: 0324412	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  01-05 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.  

2.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome (IBS).  

3.  Entitlement to an initial rating in excess of 10 percent 
for major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith



INTRODUCTION

The veteran served on active duty from October 1993 to July 
2000.  

This appeal matter is before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO granted entitlement to service 
connection for each of the disabilities on appeal.  A 10 
percent rating was assigned for major depressive disorder and 
noncompensable ratings were assigned for IBS and migraine 
headaches.  The veteran appealed.  

The veteran's claim was subsequently transferred to the Los 
Angeles, RO.  In March 2001 that RO confirmed and continued 
the initial ratings as described above.  Additional treatment 
records were submitted and the case was again transferred.  
In April 2003, the San Diego, California, RO determined that 
the veteran's migraine headaches warranted a 30 percent 
evaluation.  The noncompensable rating in effect for IBS was 
increased to 10 percent.  The 10 percent rating in effect for 
major depressive disorder was confirmed and continued.  

It is also noted that in a June 2003 statement the local 
service representative raised additional issues of 
entitlement to service connection for external hemorrhoids, 
sclerosis of the thoraco-lumbar spine, and a dental injury 
from trauma.  As these issue have been neither procedurally 
developed nor certified for appellate review, the Board is 
referring them to the RO for clarification, initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeal Management Venter 
(VBA AMC).  



The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.43 and 38.02.

The record includes VA records from 2001 and 2002.  The 
documents of record reflect treatment for each of the 
conditions currently on appeal.  It is the Board's conclusion 
that contemporaneous neurological, digestive/gastrointestinal 
(GI), and neurological examinations are necessary before 
determinations are made as to the current severity of the 
veteran's migraine headaches, IBS, and Major depressive 
disorder.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Accordingly, this case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).




2. The VBA AMC should furnish the veteran 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records pertaining to 
current treatment for his service-
connected disabilities.  The VBA AMC 
should then obtain all records identified 
by the veteran that are not on file.  He 
should be informed that he has the 
opportunity to submit any additional 
evidence and arguments in support of his 
claim.

3.  The VBA AMC should schedule the 
veteran for a VA neurological, 
digestive/GI, and psychiatric 
examinations to determine the current 
nature and extent of severity of her 
migraine headaches, IBS, and major 
depressive disorder.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

The neurologist should comment on the 
frequency and severity of the veteran's 
migraine headaches.  The examiner is also 
asked to conduct his/her examination and 
prepare an examination report that will 
permit adjudication of the claim for an 
increased rating under the applicable 
rating criteria.  

The VBA AMC is asked to provide the 
examiner with the rating criteria under 
the appropriate Diagnostic Codes (DCs) to 
include 8100, as well as any other rating 
criteria the VBA AMC finds applicable.  
The examiner is specifically requested to 
classify the severity of the appellant's 
disability under the applicable rating 
criteria.  In particular, the examiner 
should indicate whether or not migraine 
headaches result in prostrating attacks.  

The digestive/GI examiner is asked to 
report the appellant's symptoms and all 
objective findings.  The examiner is also 
asked to conduct his examination and 
prepare an examination report that will 
permit adjudication of the claim for an 
increased rating under the applicable 
rating criteria.  The VBA AMC is asked to 
provide the examiner with the rating 
criteria under the appropriate DCs to 
include 7319, as well as any other rating 
criteria the VBA AMC finds applicable.  
The examiner is to classify the severity 
of the appellant's disability under the 
applicable rating criteria.  

The psychiatric examiner is asked to 
conduct his examination and prepare an 
examination report that will permit 
adjudication of the claim for an 
increased rating under the applicable 
rating criteria.  The VBA AMC is asked to 
provide the examiner with the rating 
criteria under the appropriate DCs to 
include 9434, as well as any other rating 
criteria the VBA AMC finds applicable.  
The examiner is to classify the severity 
of the appellant's disability under the 
applicable rating criteria.  The examiner 
should identify all of the veteran's 
associated symptomatology in order to 
determine the impairment caused by major 
depressive disorder.  

If there are other psychiatric disorders 
found, in addition to major depressive 
disorder, the examiner should specify 
which symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
If a psychiatric disorder(s) other than 
major depressive disorder is or are found 
on examination, the examiner should offer 
an opinion as to whether any such 
disorder is causally or etiologically 
related to his depressive disorder, and, 
if not related, whether major depressive 
disorder has any effect on the severity 
of any other psychiatric disorder.

Following evaluation, the examiner should 
assign a numerical code under the GAF 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in relation to the veteran's 
impairment for major depressive disorder.  
It is imperative that the examiner 
include a definition of the numerical 
code assigned under DSM-IV.  The presence 
or absence of symptoms enumerated in the 
rating criteria should be specifically 
noted.  If the historical diagnosis of 
major depressive disorder is changed 
following examination, the examiner 
should state whether the new diagnosis 
represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.

The examiner must express an opinion as 
to the impact of major depressive 
disorder on the veteran's ability to 
work, and whether major depressive 
disorder has rendered him unemployable.  

If it is felt that a temporary period of 
hospitalization and observation would 
materially assist in evaluating the 
current nature and extent of severity of 
major depressive disorder, the VBA AMC 
should arrange for such admission.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure compliance 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
104-475 is completed.  In particular, the 
VBA AMC should ensure that the new 
notification requirement and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
an initial rating in excess of 30 percent 
for migraine headaches; an initial rating 
in excess of 10 percent for IBS; and an 
initial rating in excess of 10 percent 
for major depressive disorder.  

The VBA AMC must document its 
consideration of the applicability of the 
criteria of 38 C.F.R. § 3.321(b)(1) 
(2002).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of her claims for increased evaluations.  38 
C.F.R. § 3.655 (2002).  Moreover, the governing regulation 
provides that failure to report without good cause shown for 
any examination in connection with a claim for an increased 
rating will result in the denial of the claim.  38 C.F.R. 
§ 3.655; Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

